Madsen, J.
(dissenting) — The majority claims that this case presents an extraordinary circumstance justifying the conclusion that the Director of the Department of Labor and Industries acted arbitrarily in denying the pesticide handlers’ 1997 request for a mandatory rule requiring blood testing of pesticide handlers’ cholinesterase levels. If this case represents such extraordinary circumstance, then this court, itself, has set an extraordinary precedent that will result in courts directing that untold numbers of mandatory rules be promulgated by the Director, notwithstanding the Department’s limited resources and funding, and notwithstanding the separation of powers doctrine.
I respectfully dissent because the majority opinion fails to accord due deference to the Director’s decision, particularly *511where the decision not to adopt a mandatory rule rests to a large extent on availability of agency resources and funding, and the agency’s decisions on priorities. It fails to heed the principle that substantial judicial deference is to be accorded agency views based heavily on factual matters which are complex, technical, and close to the heart of the agency’s experience. It gives undue weight to an advisory report, while at the same time fails to give appropriate weight to aspects of that report that support the Director’s decision. The majority’s analysis provides a huge disincentive to agency’s consideration of issues for possible rule making. If consideration of rule making will ultimately require rule making, an agency will think very carefully before investigating possible subjects of rule making. In the end, the majority has substituted its factual determinations and judgment for that of the agency. This the court should not do.
I
Failure to Petition for Rule Making
Before turning to the heart of this case, i.e., whether the Director acted arbitrarily in declining to promulgate a mandatory rule, one significant procedural issue bears comment—the failure of the pesticide handlers to petition for rule making in 1997, as required by RCW 34.05.330(1), and as they were encouraged to do by the Department. Unfortunately, this issue is not addressed by the majority, and the Court of Appeals, which did address it, decided it wrongly. The majority’s acceptance of the proposition that review is appropriate under RCW 34.05.570(4)(c) despite the pesticide handlers’ failure to petition is bound to reverberate in future administrative law appeals, given the Court of Appeals published decision. Moreover, the failure to comply with the petition requirement should preclude review in this case of the 1997 refusal to adopt a mandatory rule, ending this case.
*512RCW 34.05.330(1) provides that “[a]ny person may[17] petition an agency requesting the adoption, amendment, or repeal of any rule.” Within 60 days, the agency must either (1) deny the petition in writing, stating the reasons for the denial and specifically addressing the concerns raised in the petition, and, if appropriate, stating alternative means by which the agency will address those concerns, or (2) initiate rule making. Id. Analogous federal cases are persuasive that the failure to petition for rule making precludes judicial review of the refusal to engage in rule making. The federal counterpart states that “[e]ach agency shall give an interested person the right to petition for the issuance . .. of a rule.” 5 U.S.C. § 553(e) (1996). Under 5 U.S.C. § 555(e), the agency must provide “a brief statement of the grounds for denial.” Am. Horse Prot. Ass’n v. Lyng, 812 F.2d 1, 4 (D.C. Cir. 1987). Where a petition for rule making is properly filed, and the agency refuses to engage in rule making, review is then appropriate under 5 U.S.C. § 706, which describes the scope of review. See Am. Horse Prot., 812 F.2d at 4; Kappelmann v. Delta Air Lines, 539 F.2d 165, 172 & n.22 (D.C. Cir. 1976). However, where a petition is not filed, judicial review is generally precluded. See S. Hills Health Sys. v. Bowen, 864 F.2d 1084, 1095 (3d Cir. 1988); Kappelmann, 539 F.2d at 171-73; N.Y. State Elec. & Gas Corp. v. Saranac Power Partners, L.P., 117 F. Supp. 2d 211, 236 & n.50 (N.D.N.Y. 2000); Midwater Trawlers Coop. v. Mosbacher, 727 F. Supp. 12, 15 (D.D.C. 1989); Hoffman-La Roche, Inc. v. Harris, 484 F. Supp. 58, 60 (D.D.C. 1979).18 *513The doctrines of exhaustion and primary jurisdiction have been applied as the bases for courts to decline to review cases where plaintiffs have failed to petition for rule making under 5 U.S.C. § 553(e). See Brown v. Sec’y of Health & Human Servs., 46 F.3d 102, 113-15 (1st Cir. 1995); Skubel v. Sullivan, 925 F. Supp. 930, 936 (D. Conn. 1996).
I would hold that a petition under RCW 34.05.330(1) is a necessary predicate to seeking judicial review of an agency’s refusal to engage in rule making. Among other things, compliance with the statute increases the likelihood that a more developed administrative record will likely exist, provides that the agency will state reasons for denying rule making, thus clarifying its particular policy reasons for denial, and will assure that the agency will state how it intends, where appropriate, to meet the petitioner’s concerns, thus providing additional information as to the agency’s refusal to engage in rule making. Thus, compliance with RCW 34.05.330 will in general greatly facilitate judicial review, see Brown, 46 F.3d at 114, and in particular will also help assure that a court does not unduly interfere in an agency’s decision making. And, more fundamentally, it will give the agency the opportunity to address the petition for rule making in a structured fashion in the first place. The requirement of filing a petition for rule making is not onerous, and the benefits to be derived far outweigh any burden. Further, because the agency must respond within 60 days to a petition, the requirement does not unduly delay review of a denial.
The Court of Appeals reasoned, however, that under RCW 34.05.534(1), the pesticide handlers were not required to petition for adoption of a rule. RCW 34.05.534(1) states that “[a] petitioner for judicial review of a rule need not have participated in the rule-making proceeding upon *514which that rule is based, have petitioned for its amendment or repeal, have petitioned the joint administrative rules review committee for its review, or have appealed a petition for amendment or repeal to the governor.” The Court of Appeals held that this provision applies in this case, and thus the pesticide handlers’ failure to petition for rule making in 1997 did not preclude review of their request. However, by its plain terms, RCW 34.05.534(1) applies where the challenge is to a rule, or the amendment or repeal of a rule. It does not apply where the challenge is to the failure to engage in rule making. This conclusion is reinforced by the specific language used in RCW 34.05.330(1), which allows any person to petition for “adoption, amendment, or repeal” of any rule. RCW 34.05.534(1), in contrast, refers only to existing rules, and their amendment and repeal. The omission of any language relating to adoption of a rule indicates legislative intent that exhaustion is not excused where adoption of a rule is sought.
Here, the pesticide handlers have not exhausted their administrative remedies as required because they did not petition for rule making, see Citizens for Mount Vernon v. City of Mount Vernon, 133 Wn.2d 861, 866, 947 P.2d 1208 (1997), nor do they contend that they are excused from exhausting their administrative remedies.
Finally, on this procedural issue, I disagree with the Court of Appeals conclusion that RCW 34.05.570(4)(b) “trumps” the petition requirement of RCW 34.05.330(1). RCW 34.05.570 addresses the burden of proof and the standards of judicial review. Along with review of rules and agency orders in adjudicative proceedings, the statute provides for the method for seeking review of “other agency action,” RCW 34.05.570(4), and states that “[a]ll agency action not reviewable under subsection (2) or (3) of this section shall be reviewed under this subsection,” RCW 34.05.570(4)(a). Thus, where an agency has failed to perform a duty required by law, subsection (4)(b) directs that a petition for review may be filed in accordance with the procedures in RCW 34.05.514, states how and when the *515agency is to respond, and states that the court may hear evidence, pursuant to RCW 34.05.562, on material issues of fact. RCW 34.05.570(4)(b) does not, by its terms, preclude or excuse the filing of a petition for rule making where a challenge is the failure to promulgate a rule. Moreover, as explained, bypassing the petition process can severely handicap judicial review because the opportunity for a more complete record and a clear explanation of the reasons for denying rule making would also be bypassed. Finally, as also noted, the petition requirement is a predicate to review of denial of rule making in the federal system, but, if the petition is denied, then review proceeds according to the federal counterpart to RCW 34.05.570, 5 U.S.C. § 706.
This court should hold that judicial review of the failure to promulgate a mandatory blood-testing rule in 1997 is precluded because the pesticide handlers did not petition for the adoption of a rule at that time as required under RCW 34.05.330(1).
II
Whether the Director Must Promulgate a Mandatory Rule
With regard to the 1997 decision by the Director not to adopt a rule, the majority concludes that this case involves an extraordinary circumstance justifying this court in requiring the Director to promulgate a mandatory blood-testing rule. In my view, this holding represents a serious encroachment by the judiciary into the responsibilities of the executive branch of government.
When reviewable, an agency decision not to adopt a rule is reviewable under RCW 34.05.570(4), as the majority says. See Hillis v. Dep’t of Ecology, 131 Wn.2d 373, 393-94, 932 P.2d 139 (1997). The standard of review is whether the decision not to promulgate was arbitrary or capricious. “Agency action is arbitrary and capricious if it is willful and unreasoning and taken without regard to the attending *516facts or circumstances.” Hillis, 131 Wn.2d at 383. “Where there is room for two opinions, an action taken after due consideration is not arbitrary and capricious even though a reviewing court may believe it to be erroneous.” Id.
Federal courts have appropriately explained that the degree of deference to the agency under the arbitrary and capricious standard, where agency inaction is the refusal to adopt a rule, depends in part upon the reason that the agency declines to adopt the rule. For example, where the reason lies in the agency’s construction of statute, i.e., a question of law, there is less reason for deference than in the case where the agency’s decision not to regulate is based upon factors not inherently susceptible to judicial review, such as internal management considerations relating to budget or personnel, the agency’s assessment of its own competence, or the weighing of competing policies in an extensive statutory scheme. Pub. Citizen v. Heckler, 653 F. Supp. 1229, 1239 (D.D.C. 1986). The court in Maier v. United States Environmental Protection Agency, 114 F.3d 1032, 1040 (10th Cir. 1997) noted that within the range of deference embodied in the “arbitrary and capricious” standard of review, an agency’s refusal to initiate rule making is at the high end, adding that
[c]ourts are ill-equipped and poorly situated to address important reasons for agency inaction, such as the decision that a “problem is not sufficiently important to justify the allocation of significant scarce resources given the nature of the many other problems the agency is attempting to address.” 1 Kenneth C. Davis & Richard J. Pierce, Administrative Law Treatise § 6.9, at 280 (3d ed. 1994).
Thus, federal courts have concluded that a refusal to adopt a rule should be overturned “only in the rarest and most compelling of circumstances . . . primarily involv[ing] . . . plain errors of law, suggesting that the agency has been blind to the source of its delegated power.” Am. Horse Prot., 812 F.2d at 5 (citations and quotation marks omitted). This court should take the same approach. Unfortunately, the majority has not accorded the agency’s decision the deference that is due.
*517Setting aside concerns about exhaustion requirements and separation of powers concerns, the majority’s analysis under the arbitrary and capricious standard is highly questionable. The majority’s analysis turns largely on its view of whether a health and safety standard on mandatory blood monitoring for pesticide handlers’ cholinesterase levels is “feasible.” Although not acknowledged by the majority, there is a significant question about whether the “to the extent feasible” language of RCW 49.17.050(4) even applies as the yardstick by which to measure the Director’s decision not to adopt a mandatory blood-testing rule. RCW 49.17-.050(4) contains essentially two directives, first, that the Director shall:
Provide for the promulgation of health and safety standards and the control of conditions in all work places concerning gases, vapors, dust, or other airborne particles, toxic materials, or harmful physical agents which shall set a standard which most adequately assures, to the extent feasible, on the basis of the best available evidence, that no employee will suffer material impairment of health or functional capacity ....
The second directive is that any “such standards shall require where appropriate . . . monitoring or measuring any such gases, vapors, dust, or other airborne particles, toxic materials, or harmful physical agents.” RCW 49.17.050(4) (emphasis added). A related statute also uses the term “where appropriate” when referring specifically to medical monitoring. RCW 49.17.240(2) states that “[w]here appropriate, such [safety and health standards] ... shall provide for monitoring or measuring employee exposure at such locations and intervals, and in such manner as may be reasonably necessary for the protection of employees,” and “[i]n addition, where appropriate, any such rule shall prescribe the type and frequency of medical examinations or other tests which shall be made available, by the employer or at his cost, to employees exposed to such hazards in order to most effectively determine whether the health of such employees is adversely affected by such exposure.” (Emphasis added.)
*518Thus, there is compelling reason to conclude that the proper measure of medical monitoring required is whether it is “appropriate,” not whether it is “feasible.” This does not mean that Washington workers would receive less protection than required by law. Anytime a protective standard is adopted by the federal Occupational Safety and Health Administration (OSHA), ROW 49.17.010 requires that this state program “shall equal or exceed the standards.” Thus, where OSHA adopts a standard that includes mandatory medical monitoring, this state must do the same. In the absence of an OSHA rule, it appears that such monitoring is required only “where appropriate,”—a standard obviously relegated to agency discretion by the Legislature.
Even accepting the “feasibility” standard applied by the majority does not, however, lead to the majority’s result. Despite nearly identical language in the federal Occupational Safety and Health Act of 1970 (OSH Act), 29 U.S.C. § 655(b)(5), (7), federal courts have not concluded that every feasible safety or health standard must be adopted. Instead, the courts have recognized that the agency must have discretion to decide the means for carrying out the statutory mandate, discretion to determine priorities for rule making, and discretion as to the speed with which the agency considers a problem. See Bldg. & Constr. Trades Dep’t v. Brock, 838 F.2d 1258, 1271 (D.C. Cir. 1988) (the feasibility principle may not be applied in a way which would deprive OSHA of the almost unlimited discretion to devise means to achieve the goal mandated by Congress; nor is there any requirement that every possible tightening of a regulation must be made); Am. Iron & Steel Inst. v. OSHA, 182 F.3d 1261, 1269 (11th Cir. 1999) (OSHA’s choice to limit rule making by excluding certain policy pertaining to atmospheric contamination from consideration, regardless of feasibility, found to be a valid exercise of the agency’s authority to set priorities); AFL-CIO v. OSHA, 965 F.2d 962, 985 (11th Cir. 1992) (OSHA’s decision to defer issuing standards on permissible exposure limits to air contami*519nants within discretion of agency to set priorities for the use of the agency’s resources, and to promulgate standards sequentially). Moreover, as the United States Supreme Court has observed, the allocation of funds from a lump-sum appropriation is a discretionary administrative decision, given that such an appropriation is designed to allow the agency to adapt to changing circumstances and meet statutory duties in the way it sees as most effective or desirable. Lincoln v. Vigil, 508 U.S. 182, 192, 113 S. Ct. 2024, 124 L. Ed. 2d 101 (1993). This court has also recognized that problems of priority setting and resource allocation may result in agency inaction, and that accordingly in such cases a court should proceed with great caution, as these are valid reasons for concluding that the agency has not acted arbitrarily or capriciously, even in the face of a statutory duty. Hillis, 131 Wn.2d at 393-94.
Under the arbitrary and capricious standard, the Director’s action—the decision not to promulgate a mandatory rule—was not arbitrary and capricious. First, as Dr. Michael Silverstein, the Assistant Director for the Washington Industrial Safety and Health Act (WISHA) Services Division, testified, and as the majority acknowledges, the Department is restricted by limited resources, in terms of both budget and staff. Silverstein explained that any new rule-making project would either require additional funding, or the displacement of other agency activities. He also pointed out that “[t]here are literally hundreds of such chemicals to which millions of workers are exposed.” Clerk’s Papers (CP) at 497. He explained that pesticide rule making would be procedurally complex, and would require extensive use of limited professional staff and a fixed budget. He said other agency work would not be done, and, significantly, other workers would not be protected. Silverstein noted the limited options available, should the Department focus on pesticide protection. The Department could, for example, forgo rule making to protect workers from musculoskeletal disorders, which are the cause of more than half of the workplace injuries in the state, or *520forgo further rule making concerning hundreds of chemicals causing workplace asthma, or reduce workplace inspections and consultations.
Dr. Silverstein also noted that nearly all of the work of the rule-making section of his division involves nondiscretionary tasks: (1) the statutory requirement to promulgate and enforce rules at least as effective as those of OSHA; (2) rule making specifically required by the Legislature; (3) and rule-making activities under the Governor’s Executive Order on Regulatory Improvement. The Assistant Director did not foreclose future rule making on cholinesterase monitoring, however. He specifically noted the possibility of future consideration of a mandatory rule.
In short, these reasons offered by the department for not promulgating a mandatory rule are precisely those that this court, and the federal courts, have recognized as valid justifications for not taking action, i.e., limited resources and priority setting.
In addition, where there are “hundreds of such chemicals,” I cannot fathom how the majority can conclude that the decision not to require mandatory testing with respect to one is arbitrary and capricious. It is also important to remember that OSHA has not promulgated any cholinesterase monitoring rules, nor has any labor department in any state—California’s monitoring is required by the state’s agriculture rules. More importantly, it also must be remembered that there are many rules that actually have been promulgated in this state that are designed to protect the pesticide workers from pesticide contamination in the first place. If the rules adopted in Washington are followed, as is required by law, exposure to pesticides will be reduced or eliminated. The Director has not failed to promulgate rules to protect pesticide handlers, and this court should defer to his decision as to the means of regulation. Given the protections afforded, the failure to additionally monitor blood for pesticide exposure, under all the facts and circumstances in this case, can hardly be said to be arbitrary and capricious.
*521The majority says, however, that the agency had already made cholinesterase monitoring a priority, had invested its resources in studying cholinesterase-inhibiting pesticides, and its own team of technical experts had deemed a monitoring program both necessary and doable. Given this “extraordinary circumstance,” the majority says, the agency’s refusal to adopt a mandatory rule was arbitrary and capricious.
The danger in this holding is that anytime an agency embarks on an investigation whether to engage in rule making, on its own initiative or by petition, and obtains any information which will guide its determination whether to engage in rule making, it could then be required to engage in rule making because it has already made studying the issue a priority and has invested its resources. Also, to say this case involves an “extraordinary circumstance” is to say that a great number of routine agency studies will constitute “extraordinary circumstances” warranting this court’s intervention in the administrative process.19
*522Here, the agency considered rule making when the pesticide handlers originally petitioned for rule making. After considerable effort, and adoption of numerous rules for protecting pesticide handlers, the Department declined to adopt a mandatory blood monitoring rule. The Department did not completely drop the matter, however, but arranged for a team of experts to identify what would be required for a successful monitoring program. In 1995, the Technical Advisory Group (TAG) issued a report that recommended a nonmandatory program, particularly because there were limitations of various resources vital to implementation of recommendations made in the report. (Not only was the recommendation for a reorcmandatory rule, there is nothing that indicates that the TAG report constituted an agency determination about rule making.)
Moreover, despite the majority’s implication that the agency has all but adopted a rule, the reality is far from it. As Dr. Silverstein explained, rule making requires a formal analysis of alternatives to rule making and consideration of consequences of not adopting a rule; a cost-benefit analysis, which would be technically difficult where a cholinesterase blood-testing rule is concerned; and a determination that the rule adopted is the least burdensome. He explained that the Department has had no experience in adopting rules for medical monitoring because all previous medical monitoring requirements that have been adopted are identical to OSHA rules based upon OSHA regulatory analyses. He explained there are no two sets of medical monitoring rules *523that are the same, and no template to follow. (As mentioned, the federal agency does not monitor cholinesterase levels in pesticide handlers’ blood, and no state in the nation had adopted such a requirement, with the exception of California, and that adoption was not by a labor agency.)
Thus, as Dr. Silverstein noted, the Department would have to address various options including eligibility of workers, frequency of tests, qualifications of testers, record-keeping requirements, laboratory quality control, medical removal testing, medical confidentiality, and resolution of disputes among providers. These options would have to be considered even in light of existence of this state’s recommended program under WAC 296-307-14520 and California’s existing program, because, as the TAG report indicated, these programs are lacking in several respects. The report noted needs for standardization of laboratory testing methods, accreditation of participating medical supervisors, expansion of workers covered, development of guidelines for follow-up monitoring, and modification of baseline measurement criteria. Dr. Silverstein explained that the agency’s experience has been that safety and health regulation in the agricultural sector has been controversial and contentious, and anticipated this would be true for a medical monitoring rule. Thus, to adequately prepare, additional technical and legal resources would be required to develop and evaluate what would be a voluminous record.
Dr. Silverstein noted that it is not unusual for an OSHA rule of this complexity to require 10 to 15 years from start to finish, and thus the Department does not undertake lightly to engage in rule making for which there is no OSHA standard. Finally, Dr. Silverstein identified a number of technical problems associated with cholinesterase testing.
In light of the heavy demands upon the Department’s limited resources, the wide range of other areas of worker protection that call for attention, the fact that there are numerous rules that have actually been promulgated to protect pesticide workers from exposure in the first place, *524the absence of any comparable rule in the federal system or 48 of the other states, and the complexity of the rule making required, including factual complexity, it cannot be said that the Director’s decision was arbitrary or capricious. Allocation of resources and the setting of priorities are decisions which must lie within the agency’s discretion, and decisions respecting use of those resources and the setting of priorities are decisions to which this court should apply a particularly deferential arbitrary and capricious standard where the failure to adopt a rule is concerned.
Finally, the role of adequate funding cannot be overlooked. As this court said in Hillis:
The judiciary is the branch of government that is empowered to interpret statutes, not enact them. While there are special situations when the courts can and should order the expenditure of funds, specific appropriation to fund a statutory right, not involving constitutional rights or judicial functions, is normally beyond our powers to order. If every time we decided that the Legislature had not appropriated enough funds to an agency for a given purpose we could rule that the agency was “arbitrary or capricious” for failing to act and order the agency to act, then the funding of all agency action would be effectively shifted from the Legislature to the courts.
Hillis, 131 Wn.2d at 390.
I would hold that the Director’s 1997 decision not to adopt a mandatory cholinesterase testing rule was not arbitrary or capricious.20
Ill
1993 Recommendation for Testing
Finally, the majority holds that the Director did not act arbitrarily in refusing to enact a mandatory rule in 1993. Although I agree with the result, I do not agree that this *525issue involves a deficiency in the rules that were enacted and thus do not agree with the majority’s analysis. Contrary to the majority’s conclusion, there was no rule making in 1993 that is reviewable under RCW 34.05.570(2)(b). The nonmandatory recommendations for blood testing, see WAC 296-307-14520, did not comprise a rule, as the majority implicitly acknowledges. See RCW 34.05.010(16).21 The majority says, though, that the failure to adopt a mandatory rule in 1993 was a deficiency in the rules that were enacted, and thus subject to review under RCW 34.05-.570(2)(b). Majority at 490 n.3. This analysis means that an agency’s decision to delay or deny rule making with regard to virtually any subject the agency considers in connection with the rules it actually adopts will be reviewable as rule making. This broad expansion of appellate review is unwarranted.
The case the majority cites, Consumers Union of U.S., Inc. v. Federal Trade Commission, 801 F.2d 417, 422 (D.C. Cir. 1986), does not support the majority’s conclusion. In that case, the Federal Trade Commission promulgated a “Used Car Rule” requiring dealers to post several consumer warnings, the terms of any warranty, and a list of known specific mechanical defects on a standard window sticker. Before the rule was final, see id. at 423, it was revised to delete the known-defects provision. When the rule was challenged on appeal because it did not include this provision, the Commission argued that the gravamen of the appeal was the failure to engage in rule making. The court disagreed, and said that the case involved an issue of the rationality of the rule that was adopted, given the alternatives that were suggested and rejected. Id. at 422.22
*526Here, in contrast, the Director promulgated a series of rules to protect agricultural workers from pesticides, including, as the majority notes, at 502 (quoting CP at 515), “ ‘personal protective clothing, respiratory protection, gloves, training, posting, first aid, emergency facilities, washing facilities, eye-wash requirements, and other provisions designed to protect workers.’ ” These rules concern preventive practices, warnings, and emergency practices when contamination occurs, but do not concern medical blood monitoring to determine pesticide exposure. While in Consumers Union the rule challenged, including the omitted provision, directly related to consumer information to be provided in a window sticker on used cars, here none of the rules actually promulgated by the Director in this case can be said to have omitted a naturally related provision concerning medical blood monitoring. Unlike the case in Consumers Union, the gravamen of the pesticide handlers’ challenge with regard to 1993 is the failure to promulgate a mandatory rule for blood testing, i.e., the failure to engage in rule making.
The majority’s equation of the failure to adopt a rule to a rule significantly alters appellate review and fails to accord the considerable deference that applies to an agency’s decision not to adopt a rule.
Lastly, the pesticide handlers argued to the Court of Appeals that their petition for rule making in 1991 satisfies the requirement under RCW 34.05.330(1) for a petition to adopt a rule. That petition led to a number of rules, as *527noted, but did not result in a rule regarding testing blood for cholinesterase levels. The 1993 action on that petition did not result in a rule, but rather resulted in the refusal to adopt a rule. The 1991 petition does not satisfy RCW 34-.05.330(1) with regard to the 1997 decision.
I would reverse the Court of Appeals.

 The word “may” means petitioning is permissive in that a person is not required to petition for rule making. However, it does not mean that if rule making is sought, a petition is optional. RCW 34.05.330(1) is the only avenue in the state Administrative Procedure Act for “any person” to initiate rule making. Thus, insofar as the Court of Appeals suggested that the use of “may in RCW 34.05.330(1) means that a petition need not be filed before seeking judicial review of the failure to engage in rule making, it misreads the statute.


 Other jurisdictions also refuse to consider the failure to engage in rule making under state provisions which permit “ ‘any person’ to submit a petition ‘requesting the adoption ... of a rule’ ” (quoting N.C. Admin. Code tit. 4 r. 3B.0101) where no such petition was filed, on the basis that “ ‘when the legislature has established an effective administrative remedy, it is exclusive.’ ” Beneficial N.C., Inc. v. State ex rel. N.C. Banking Comm’n, 126 N.C. App. 117, 123, 484 S.E.2d 808 *513(1997) (quoting Porter v. Dep’t of Ins., 40 N.C. App. 376, 379, 253 S.E.2d 44 (1979)); cf. In re the Application of Hawaiian Elec. Co., 81 Haw. 459, 470, 918 P.2d 561 (1996) (court rejects argument that particular matter should have been, addressed by rule making, on the ground, among other things, that the appellants failed to petition for the adoption of such a rule as required by statute).


 Examples of truly extraordinary cases show how far afield the majority’s analysis is. In Public Citizen v. Heckler, 653 F. Supp. 1229 (D.D.C. 1986), the Secretary of Health and Human Services declined to promulgate a rule banning the interstate sales of raw milk. She based the decision on the fact that a greater amount of raw milk was marketed and consumed within the producing state, and most illness accordingly occurred there. She concluded the issue was best resolved at the state level. The court found this denial arbitrary and capricious and ordered rule making. The record showed a serious risk of illness resulting from interstate shipments of raw milk, and this risk was not reduced because the amount of milk sold interstate was less than that consumed within the producing state. Id. at 1239. The court also noted that there were formal rule-making proceedings in 1973 followed by 12 years of agency information gathering, a public hearing in 1984, and the compilation of a full administrative record. It was undisputed that all types of raw milk are unsafe and pose a significant health risk. Id. at 1240, 1241. As to the agency’s explanation, the court noted that the evidence in the record showed that the states had been unsuccessful in individual attempts to regulate the sale of raw milk, that the states did not have authority to prohibit sales of raw milk beyond their borders, and that only the federal government, under its commerce clause power, could institute a nationwide ban. Id. at 1241.
In American Horse Protection Ass’n v. Lyng, 812 F.2d 1 (D.C. Cir. 1987), the challenge was to existing regulations relating to “soring” show horses, i.e., deliberately using weighted devices to injure the horses so that their gait would improve. The Secretary of Agriculture declined to revise the regulations after he reviewed studies and other materials relating to devises used to “sore” the horses. Id. at 5. The agency also submitted an affidavit showing fewer findings of violations. Id. The court found the agency’s conclusory reasons for refusing to *522initiate rule making were not the result of reasoned decision making. The court noted that the agency had noted earlier that the existing regulations, which prohibited use of devices of certain weights, but not devices of lesser weight, were inconsistent with the law—Congress had banned soring-—and inconsistent with research. Id. at 6. Also, counsel for the agency appeared to resist the proposition that Congress’ act was intended to prohibit devices reasonably likely to cause soring. Id. The court found nothing ambiguous in the federal act banning soring, concluding that it was designed to end the practice. Id. at 6. Further, Congress had amended the act to stop the practice it thought would end with the original act. Id. at 6-7.
These two cases show extraordinary circumstances warranting a court’s intervention in the decision not to engage in rule making. The present case is not of the same kind.


 Finally, even if rule making is appropriately ordered by this court, the majority has far exceeded its judicial role when it not only directs rule making but directs the precise nature of the rule that must be adopted.


 Nor do the recommendations comprise a “safety and health standard” under the WISHA, since a standard must require the “adoption or use of one or more practices, means, methods, operations, or processes reasonably necessary or appropriate to provide safe or healthful employment and places of employment.” RCW 49.17.020(7).


 None of the cases cited by the court for this proposition, Consumers Union of U.S., Inc. v. Federal Trade Commission, 801 F.2d 417, 422-23 (D.C. Cir. 1986), appears to support the principle stated, and the cases clearly do not support *526application of that principle in this case. See Vt. Yankee Nuclear Power Corp. v. Natural Res. Def. Council, Inc., 435 U.S. 519, 551, 98 S. Ct. 1197, 55 L. Ed. 2d 460 (1978) (addressing alternatives to the proposed action in an environmental impact statement); Am. Fin. Seros. Ass’n v. F.T.C., 767 F.2d 957, 988 (D.C. Cir. 1985) (determining that agency’s decision to reject certain interpretation of the record evidence was not unreasonable; addressing challenge to rule actually promulgated that remedy in rule was too broad and agency should have chosen narrower remedy, and concluding that rule’s adoption was not an abuse of discretion because the choice of remedy was reasonable after consideration of alternative remedies and determination that they failed to address the full range of problems involved); Pub. Citizen v. Steed, 733 F.2d 93, 103-04 (D.C. Cir. 1984) (involving failure to consider alternatives to suspension of rule relating to tire tread-wear grading).